           Case 1:19-cr-00291-LAP Document 277
                                           274 Filed 08/16/21
                                                     08/13/21 Page 1 of 1



                      ROTHMAN, SCHNEIDER, SOLOWAY & STERN, LLP
                                          Attorneys at Law
                                    100 Lafayette Street, Suite 501
                                        New York, NY 10013

Franklin A. Rothman                                                                   Tel: (212) 571-5500
Jeremy Schneider                                                                      Fax: (212) 571-5500
Robert A. Soloway
David Stern

Rachel Perillo
                                                                        August 13, 2021

By ECF
Hon. Loretta A. Preska
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

                 Re:    United States v. Ademola Adebogun,
                        19 Cr. 291 (LAP)

Dear Judge Preska:

        Robert Soloway and I are the attorneys for Ademola Adebogun, the defendant in the
above-captioned matter. Mr. Adebogun is currently on pretrial release and subject to conditions
that include travel restricted to the Southern and Eastern Districts of New York and the District
of New Jersey. I am writing without objection from U.S. Pretrial Services Officer Stephen
Boose to respectfully request a temporary modification of my client’s travel restrictions to
permit travel to Miami, Florida from September 2 - 7, 2021 for employment purposes. AUSA
Daniel Wolf for the government defers to the position of pretrial services.

        As the Court is likely aware from our previous applications, Mr. Adebogun is the owner
of an entertainment and marketing company that hosts events at nightclubs and lounges. He has
the opportunity to personally host an event through his company on September 4, 2021 in
Miami, Florida and therefore respectfully requests permission to travel to Miami (and the
surrounding area of Fort Lauderdale and Hollywood, Florida) from September 2 – 7. Mr.
Adebogun has provided Pretrial Services with his flight itinerary and the Airbnb address of
where he will be staying if this application is granted. If the Court has any questions regarding
this application please contact my office.

                                                                 Respectfully submitted,

                                                                 /s/ Rachel Perillo

cc:     AUSA Rebecca Dell; AUSA Daniel Wolf (by ECF)
        USPTSO Stephen Boose (by Email)
                                                    The underline request above is
                                                    approved. SO ORDERED.
                                                                                                8/16/2021
